Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 1 of 21 PageID #: 113



                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS

Suresh Kumar,                                §
                                             §
             Plaintiff,                      §
                                             §
v.                                           §
                                             §
Frisco Independent School District, Frisco   §      CIVIL ACTION NO. 4:19-cv-284
Independent School District Board of         §
Trustees, and Rene Archambault, John         §
Classe, Debbie Gillespie, Natalie Hebert,    §
Anne McCausland, Gopal Ponangi, and          §
Chad Rudy, in their official capacities,     §
                                             §
             Defendants.                     §
                                             §


            FIRST AMENDED COMPLAINT FOR DECLARATORY AND
        PERMANENT INJUNCTIVE RELIEF CONCERNING VIOLATIONS OF
        SECTION 2 OF THE VOTING RIGHTS ACT AND THE FOURTEENTH
     AND FIFTEENTH AMENDMENTS OF THE UNITED STATES CONSTITUTION


                                        BREWER STOREFRONT


                                    By: /s/ William A. Brewer III
                                        William A. Brewer III
                                        State Bar No. 02967035
                                        wab@brewerattorneys.com
                                        Michael J. Collins
                                        State Bar No. 00785493
                                        mjc@brewerattorneys.com
                                        Dallas Z. Flick
                                        State Bar No. 24104675
                                        dff@brewerattorneys.com
                                        1717 Main Street, Suite 5900
                                        Dallas, Texas 75201
                                        Telephone: (214) 653-4000
                                        Facsimile: (214) 653-1015

                                        ATTORNEYS FOR PLAINTIFF
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 2 of 21 PageID #: 114




                                                     TABLE OF CONTENTS


I. PRELIMINARY STATEMENT ..................................................................................................1

II. JURISDICTION AND VENUE..................................................................................................3

III. PARTIES ...................................................................................................................................4

           A.         Plaintiff ....................................................................................................................4

           B.         Defendants ...............................................................................................................6

IV. FACTS .......................................................................................................................................8

           A.         The Frisco Independent School District ..................................................................8

           B.         FISD’s Current At-Large Election System Discourages Minority
                      Participation In The Electoral Process .....................................................................9

           C.         FISD’s White Trustees Do Not Represent A Significant Portion Of This
                      Diverse Multiethnic, Multiracial, And Multilingual Community ............................9

           D.         FISD’s At-Large System Fails Voters and Students of Colo ................................10

           E.         The Discriminatory Effects Of FISD’s Electoral System Upon Minority
                      Voters and Students. ..............................................................................................12

           F.         Absent Judicial Intervention, The Current Discriminatory Electoral System
                      Will Remain In Place .............................................................................................14

V. CLAIMS....................................................................................................................................15

           A.         Count 1: Declaratory Relief For Violations Of Section 2 Of The Voting
                      Rights Act ..............................................................................................................15

           B.         Count 2: Declaratory Relief for Violations Of The Fourteenth And Fifteenth
                      Amendments Of The Constitution .........................................................................16

           C.         Count 3: Injunctive Relief For Violations Of The Voting Rights Act And
                      Fourteenth And Fifteenth Amendments Of The Constitution ...............................17

           D.         Count 4: Request For Reward of Attorneys’ Fees and Costs. ..............................17

VI. REQUESTS FOR RELIEF ......................................................................................................18




                                                                        ii
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 3 of 21 PageID #: 115



       Plaintiff Suresh Kumar files this Complaint for Declaratory and Permanent Injunctive

Relief Concerning Violations of Section 2 of the Voting Rights Act and the Fourteenth and

Fifteenth Amendments of the United States Constitution (“Complaint”) against defendants Frisco

Independent School District (“FISD”, or “District”), Frisco Independent School District Board of

Trustees (“Board of Trustees”), and Rene Archambault, John Classe, Debbie Gillespie, Natalie

Hebert, Anne McCausland, Gopal Ponangi, and Chad Rudy, in their official capacities as members

of the FISD Board of Trustees (each individually, a “Trustee”, and collectively, the “Trustees”,

“Board”, or “Defendants”), as follows:

                                                 I.

                                 PRELIMINARY STATEMENT

       1.         Elected school board trustees, responsible for the oversight, financing, and

management of public-school systems, hold some of the most important positions in representative

government, as they oversee the way in which school systems serve the community and educate

its future generations. Unfortunately, when the electoral process from which these officials are

chosen denies certain voters a meaningful voice in the political process, those elected bodies cease

to be “representative” of the communities they are charged to serve. When that occurs, it is not

surprising that the governmental body fails to serve the best interests of those lacking

representation.

       2.         The at-large system for electing the seven-member FISD Board, as currently used

by the District, effectively denies representation to Asian voters, Hispanic voters, African

American voters, and other people of color.           Worse, the at-large system blocks diverse

representation, even as people of color comprise a significant portion of eligible voters within

FISD—and the majority of the District’s student population.



                                                 1
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 4 of 21 PageID #: 116



       3.       In the aggregate, FISD is racially and ethnically diverse, with students of color

forming more than 58% of the total student body of 60,581 students as of mid-January 2019.

Specifically, FISD’s student enrollment is approximately 41.6% White, 29.1% Asian, 13.5%

Hispanic, 11.0% African-American, and 4.1% multiracial (two or more races). FISD’s Board,

however, does not reflect FISD’s diverse multiracial student and community population. FISD

schools are diverse, but the seat of power—the FISD Board—is segregated, secretive, and

exclusive. Indeed, just prior to the May 2019 school board election, all six of the current Trustees

on the Board were White, and five of the six Trustees lived in the affluent neighborhoods in the

western portion of FISD. Additionally, prior to the resignation of one trustee before the election in

May 2019, 1 all seven elected officials were White. Following the election, six of seven trustees

are White. Notably, over the past four years prior to the May 2019 election, seven persons of color

have unsuccessfully run for various trustee positions on the FISD Board and lost. In each of the

aforementioned elections, the candidate of color lost to a White candidate who was elected to the

Board. The losses of candidates of color are the result of a discriminatory electoral system that

permits the District’s White population to dominate the Board and to deny representation to non-

White voters.

       4.       Mr. Kumar brings this Complaint because the at-large election system employed

by FISD denies equal voting opportunity to voters of color, many of whom are parents of children

enrolled in FISD schools, thereby denying them the opportunity to elect candidates of their

choosing to represent their communities. Accordingly, Mr. Kumar seeks judicial relief for



       1
         On March 22, 2019, Trustee Bryan Dodson from Place 1 resigned from the Board, citing
that he obtained a minority interest in a company that has historically done business with FISD
and wished to avoid any appearance of a conflict of interest. Dodson is White, and like the majority
of the current Trustees, he lives in the western portion of FISD.

                                                 2
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 5 of 21 PageID #: 117



violations of Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301 (the “Voting Rights

Act”) and the Fourteenth and Fifteenth Amendments of the United States Constitution.

        5.      Specifically, Mr. Kumar requests that the Court issue an injunction prohibiting

FISD, its Trustees, agents, and all persons acting in concert with them, from administering,

implementing, or conducting any future elections for the Board under an at-large electoral system,

and a declaratory judgment declaring that the current at-large system in FISD violates federal law.

This relief will ensure that Mr. Kumar’s voice—and the voices of the community—are properly

factored into the decisions affecting FISD students and the School District to which they belong.

        6.      A growing suburban school district such as FISD should not be burdened by an

antiquated election system from the past. The current at-large election system discriminates against

many of the District’s residents – and prevents FISD from realizing a more inclusive future.

                                                 II.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over this action pursuant to: (1) 28 U.S.C.

§ 1331, which grants United States District Courts original jurisdiction over any civil action

“arising under the . . . laws . . . of the United States[,]”; (2) 28 U.S.C. § 1343(a)(3), which grants

District Courts original jurisdiction over any civil action to redress a deprivation of any right

secured by a law of the United States “providing for the equal rights of citizens within the

jurisdiction of the United States[,]”; and (3) 28 U.S.C. § 1343(a)(4), which grants District Courts

original jurisdiction over any civil action under “any Act of Congress providing for the protection

of civil rights, including the right to vote.”

        8.      This Court has personal jurisdiction over FISD because the District is primarily

located in Collin County, Texas, but also partially located in Denton County, Texas. This Court



                                                  3
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 6 of 21 PageID #: 118



also has personal jurisdiction over the Board of Trustees, because the seven Trustees reside in

Collin County and Denton County, which are both within the Eastern District.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because all

Defendants reside in the State of Texas and all reside in the Eastern District.

                                                III.

                                            PARTIES

A.     Plaintiff

       10.     Mr. Kumar is a United States citizen and registered voter who resides within the

boundaries of FISD. Mr. Kumar is an active member of his community and a respected Certified

Public Accountant. Mr. Kumar currently serves as the Precinct Chair for the Collin County

Republican Party.

       11.     Mr. Kumar moved from India to the United States in 1994. He has been a United

States citizen since 2006. Attracted to FISD because of its growing economy and the diversity of

its population, he and his family bought a home in the City of Frisco, within FISD, in 2014. He

has two daughters who attend FISD schools, and he has a deep personal interest in the academic

success of the school district.

       12.     Mr. Kumar, like many Indian Americans, moved to FISD because of its promise

and potential. In 2014, the same year that his family moved to FISD, The Dallas Morning News

reported that Frisco schools’ strong academic reputation was drawing families in India and other

parts of the United States “in droves.”2 The article noted that even from India, families were aware

that Frisco had good schools, large homes, and a Hindu temple planned (that has since been built).




       2
        See Eve-Maria Ayala, Reputation of Frisco Schools Draws Families From India In
Droves,      THE      DALLAS         MORNING         NEWS       (November       2014),
                                                 4
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 7 of 21 PageID #: 119



       13.     Driven by his desire to see FISD place a greater emphasis on college readiness over

competing activities such as athletics, Mr. Kumar sought unsuccessfully to become more involved

in FISD by applying to roles on two school district leadership committees. In 2016, he applied to

serve on the FISD Priorities Based Budget Stakeholder Committee, and in 2018, he applied to

serve on the FISD Long-Range Planning Committee. Despite his professional finance background

and previous college adjunct teaching positions, he was not selected for service on either

committee. Committee members are selected by FISD board members and administrators.

Notably, the roster of neither committee appears to reflect FISD’s diverse student enrollment.

Furthermore, the budget committee in particular currently has no Asian American members listed

among the 15 community members listed on the FISD website.

       14.     Although FISD’s population has diversified, the political leadership has not kept

pace with the demographic changes. Mr. Kumar has watched with concern as seven candidates of

color ran for the FISD board in recent years—and every one of those candidates lost. Specifically,

since 2015 (and prior to the May 2019 election), five Asian candidates and two Hispanic candidates

ran for the board and lost. As a resident of the diverse eastern half of FISD and as an American of

Indian origin, Mr. Kumar is concerned that his community and portion of the District are not

adequately represented on the current FISD board. Indeed, only one of the seven current board

members lives within the zones established by FISD for the high school that Mr. Kumar’s daughter

attends.

       15.     Mr. Kumar believes that FISD will benefit from greater diversity and cultural

sensitivity. For example, he recalls that his daughter was questioned aggressively by a school




https://www.dallasnews.com/news/frisco/2014/11/04/reputation-of-frisco-schools-draws-
families-from-india-in-droves.

                                                5
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 8 of 21 PageID #: 120



assistant principal when she missed classes for a 13-day Hindu mourning period for her

grandmother.

       16.     Mr. Kumar raised the idea of implementing single-member voting districts in Frisco

with Frisco City Council member Will Sowell, Chair of the Frisco Residents for Public Education

PAC. The PAC successfully pushed for voter passage of the FISD bond package and tax increase

in November 2018. Mr. Kumar raised the issue with Sowell due to Sowell’s involvement in FISD

education issues. Unfortunately, Sowell was not receptive and “totally disagree[d] with the

proposal.”

B.     Defendants

       17.     FISD is an Independent School District located largely in Collin County. FISD

may be served with process through Superintendent Mike Waldrip, at Frisco ISD, 5515 Ohio

Drive, Frisco, Texas 75035.

       18.     The Board of Trustees is a seven-member board that acts as FISD’s policy-making

body. The Board of Trustees may be served with process through Superintendent Mike Waldrip,

at Frisco ISD, 5515 Ohio Drive, Frisco, Texas 75035.

       19.     Gopal Ponangi is a Trustee elected to Place 1 of the Board and resides within FISD.

He may be served with process at 14937 Begonia Drive, Frisco, Texas 75035.

       20.     Natalie Hebert is a Trustee elected to Place 2 of the Board and resides within FISD.

She may be served with process at 6509 Simon Avenue, Frisco, Texas 75035.

       21.     Chad Rudy is a Trustee elected to Place 3 of the Board, is the Vice President of the

Board, and resides within FISD. He may be served with process at 12186 Kennedale Dr., Frisco,

Texas 75033.

       22.     Anne McCausland is a Trustee elected to Place 4 of the Board and resides within

FISD. She may be served with process at 2209 Crowbridge Dr., Frisco, Texas 75033.
                                                6
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 9 of 21 PageID #: 121



       23.     Debbie Gillespie is a Trustee elected to Place 5 of the Board, is the Secretary of the

Board, and resides within FISD. She may be served with process at 4949 Printers Way, Apt. 170,

Frisco, Texas 75033.

       24.     John Classe is a Trustee elected to Place 6 of the Board, is the President of the

Board, and resides within FISD. He may be served at 14688 Ballentrae Dr., Frisco, Texas 75035.

       25.     Rene Archambault is a Trustee elected to Place 7 of the Board and resides within

FISD. She may be served with process at 11542 La Cantera Ln., Frisco, Texas 75033.

       26.     None of the seven trustees live south of Sam Rayburn Tollway, where there are

many eligible voters who are people of color. Four of the seven current Trustees live in the western

portion of FISD’s attendance boundaries. Furthermore, given the at-large voting system, some

trustees live in close proximity to each other. The majority of FISD’s enrollment is comprised of

students of color. However, four of the seven current Trustees live within boundaries for the

minority of elementary schools with enrollments that are majority White. Significantly, these four

Trustees live in boundaries for elementary schools that have the highest percentages of White

students (ranging from 54.2%-74% of the student enrollments in 2017-18).

       27.     Notably, four of seven Trustees live in attendance areas that do not demographically

reflect the more diverse schools in FISD. Two of the seven Trustees live within the attendance

zone for Wakeland High School, which has the highest percentage of White students in FISD as

of 2017-18 at 68% of the enrollment. In sum, the majority of FISD Trustees live in neighborhoods

and school attendance boundaries that do not reflect the demographics of FISD at large, while only

three FISD Trustees live in school attendance boundaries for elementary schools that are majority

minority in enrollment.




                                                 7
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 10 of 21 PageID #: 122



                                                IV.

                                             FACTS

A.     The Frisco Independent School District

       28.     The story of FISD is a tale of rapid change in one of Dallas’ most “coveted”

suburbs. The District’s website characterizes FISD as “one of the fastest growing public school

districts in the nation with new students joining us every day from across Texas, the nation and the

world.”3 FISD grew rapidly in recent years as one of the most popular Dallas outer-ring northern

suburbs. Fifteen years ago, during the 2003-04 school year, FISD enrolled just 13,284 students.

At the time, FISD also had a different demographic makeup: the student enrollment was about

71% White.

       29.     Today, FISD is a majority-minority school district, meaning the population of racial

or ethnic minorities make up a majority of the student population. Students of color comprise over

57% of the total student population—current enrollment is 41.6% White, 29.1% Asian, 13.5%

Hispanic, 11% African American, 4% Two or More Races, 0.53% American Indian/Alaskan, and

0.09% Hawaiian/Pacific Islander.       FISD serves students speaking 71 different languages.

Additionally, 12.53% of FISD students are classified as economically disadvantaged.

       30.     FISD is located within Collin County and Denton County, Texas, and contains most

of the City of Frisco, as well as portions of the cities of Plano, McKinney, and Little Elm. FISD

has an enrollment of over 60,000 students across 10 high schools, 17 middle schools, 42

elementary schools, and three special programs schools. FISD’s amended budget as of March 31,




       3
          See District Overview, FRISCO ISD,              https://www.friscoisd.org/about/district-
overview/home (last visited April 12, 2019).

                                                 8
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 11 of 21 PageID #: 123



2019, is approximately $538 million, and the District’s $691 million bond program passed in

November 2018 will fund facilities to accommodate up to 72,000 students.

       31.     The rich ethnic and racial diversity found in FISD is not seen at the highest level of

power—the elected Board of Trustees. Unfortunately, the Board has not accepted that as part of

a booming suburban community, it must adapt to the dynamic reality of today and adopt an election

system that encourages greater participation of all citizens and secures equality at the ballot box.

B.     FISD’s Current At-Large Election System Discourages Minority Participation In The
       Electoral Process.

       32.     Under the current at-large election system, all voters within FISD are permitted to

vote on the candidates for every trustee position. Trustees serve three-year, staggered terms in

positions called “Places”—which have no geographic significance. In other words, elected

trustees do not represent any specific territory or sub-district within FISD. The at-large system

discourages minority or minority-preferred candidates from seeking office because it effectively

functions as a White-controlled referendum on all candidates, where a bloc of White voters

controls all seven trustee positions.

       33.     As a result, the Board sets District policy without the input of or participation from

the communities where the majority of students reside. Taken together—the chilling effects of the

at-large system and the obvious polarization between the White voters and all others—the current

Board fails to reflect the composition of the real stakeholders of the public-school system.

C.     FISD’s White Trustees Do Not Represent A Significant Portion Of This Diverse
       Multiethnic, Multiracial, And Multilingual Community.

       34.     The FISD board is responsible for overseeing and managing a system of more than

70 campuses, with a budget of about $538 million and more than 60,000 students. Although the

composition of the FISD student body is significantly diverse, the makeup of the Board remains



                                                 9
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 12 of 21 PageID #: 124



White, affluent, and disconnected from the diverse multiethnic, multiracial, and multilingual

community that the school district serves.

       35.     The present FISD Board is comprised of six White Trustees. Most of the Trustees

reside in affluent neighborhoods in the western portion of FISD’s attendance boundaries. Further,

they reside within the boundaries for the elementary schools with the highest respective percentage

of White students in FISD.

       36.     Thus, the current composition of the Board is geographically, racially, and socially

representative of only a narrow slice of FISD’s community. The majority of FISD’s students are

people of color, but they and their parents remain largely unrepresented by the at-large voting

system currently utilized in FISD.

D.     FISD’s At-Large System Fails Voters and Students of Color.

       37.     Based on the District’s changing demographics, one would expect to see a

subsequent increase in diversity in its teachers, leadership positions, and membership of the Board.

Unfortunately—but not surprisingly, given the composition of the Board and the District’s

leadership—teacher hiring practices in FISD have not met this expectation. In 2017-18, about

82% of FISD teachers were White. Conversely, even though Asian students are FISD’s largest

minority group, only 2.2% of teachers were Asian.

       38.     Incidents of overt racism periodically arise in FISD. The Dallas Morning News

reported that Centennial High School Assistant Football Coach Todd Campbell resigned in

January 2016 after students reported that he made racist comments toward African American and

Latino students.4 The News reported that the coach allegedly told African American students he




       4
       See Eva-Marie Ayala, Report: Frisco Centennial Assistant Coach Told Black Players He
Would ‘Hang Them From A Tree By Their Toes’, THE DALLAS MORNING NEWS (March 2016),
                                                10
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 13 of 21 PageID #: 125



would hang them from a tree by their toes if they misbehaved and also used the Spanish slang

"esé” toward Latino students. The News further reported that some community members worried

the situation arose because of a lack of diversity at the school, with only one coach and associate

principal who were African American at the campus.

       39.     The lack of diverse representation on the Board and various leadership committees

also causes the educational values and priorities of minority voters to be pushed to the periphery.

Minority populations in FISD, along with the minority candidates who represent their collective

interests, have sought to prioritize the quality of education in FISD, such as through strengthening

FISD’s curriculum, as well as through improving standardized test preparation and college

readiness. However, because minority voters cannot adequately have their voice heard, issues of

lesser educational value continue to have priority, such as FISD’s athletic programs and facilities.

       40.     FISD has also concentrated poverty at two elementary campuses, Bright Academy

and Christie Elementary School, where the majority of children attending are economically

disadvantaged (respectively, 55.6% and 54.7% in 2017-18) and students of color. These campuses

significantly lag behind FISD’s district-wide performance. For example, Hispanic students made

up nearly 59% of Christie’s enrollment in 2018, and at the campus that year, only 27% of Hispanic

students at the campus met grade level across all grades and subjects tested. Sadly, the average

salary of teachers at Bright and Christie were respectively the lowest among elementary schools

in the school district at $49,983 and $48,690.




https://www.dallasnews.com/news/news/2016/03/15/players-said-a-frisco-assistant-football-
coach-made-racists-comments-to-them.

                                                 11
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 14 of 21 PageID #: 126



E.     The Discriminatory Effects Of FISD’s Electoral System Upon Minority Voters and
       Students.

       41.     FISD’s at-large voting system prevents minority-preferred candidates from

prevailing. Minority-preferred candidates face a White voting bloc that represents nearly 67% of

FISD’s Citizen Voting Age Population, which blocks such candidates from virtually every trustee

seat in the District. The racial polarization leads to limited representation of—and ultimately

indifference to—the interests of non-White communities in FISD.

       42.     Additionally, Asians, Hispanics, African Americans and other minority voting

populations within FISD are a “politically unified group” who vote cohesively as a bloc when a

candidate of their choice is pitted against a White candidate. Further, the voters of color in FISD

are geographically compact, and if they were considered together, they would constitute a majority

of eligible voters in at least one properly apportioned single-member electoral district.

       43.     This system of bloc control by White voters in FISD has been evident. FISD has a

significant history of persons of color unsuccessfully running for trustee positions on the Board.

Since 2015, eight persons of color have run for trustee positions in different Places in the District

and lost, obtaining anywhere between 9% to 36% of the overall vote.

       44.     Out of the seven Asian candidates and two Hispanic candidates that ran for the

board over the past four years, eight of the nine lost to White candidates who were elected FISD

trustees. The candidates who ran and lost were Muniraj Janagarajan in April 2019, Asanga

Jayatilaka in Place 4 in May 2017, Grace Wang in Place 5 in May 2017, Anjali Shirvaikar in Place

2 in May 2016, Phil Ramirez in Place 2 in May 2016, Srikanth Gurrapu in Place 3 in May 2015,

Carlos Gallardo in Place 7 in May 2015, and Rajesh Singh in Place 7 in May 2015.

       45.     Previous candidates of color who unsuccessfully ran for FISD trustee positions

often emphasized the improvement of education standards in FISD schools, as well as inclusion


                                                 12
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 15 of 21 PageID #: 127



of diverse population groups in the community. For instance, in 2016, Anjali Shirvaikar ran for

the Place 2 trustee position and came in second place, receiving 36% of the vote. Shirvaikar had

extensive experience working with FISD schools, as she served on school PTA and booster club

boards for fourteen years. Education was a point of focus for Ms. Shirvaikar as exhibited in 2014

by her son’s perfect score of 2400 on the SAT.

       46.     In another instance, in 2017, Grace Wang ran for the Place 5 trustee position and

came in third place, receiving 16% of the vote. Ms. Wang emphasized in her campaign the

importance of communication and reaching out to FISD’s diverse population: “I believe as we

grow as a community and as a school district, we’ll have a lot of people that are coming from

different countries or moving in from other parts of the country, and there’s a communication gap.

There may be a language barrier or cultural barrier, and I truly cherish the idea of community

inclusion.”5

       47.     The only candidate of color to successfully run for an FISD trustee position is Gopal

Ponangi, the current Trustee for Place 1.

       48.     Clearly, the FISD electoral system greatly hinders minority political participation

and preclude effective representation of FISD’s diverse student body. Specific mechanisms

contributing to this problem include: (1) at-large elections for all seven trustee positions on the

Board; (2) staggered election terms; and (3) a District-wide plurality requirement. There is no

legitimate reason to continue along this path—the time is overdue for FISD to adopt a system that

ensures that people of color have meaningful opportunity for full and fair participation in the

election process.


       5
         See Nicole Luna, Grace Wang Announces Campaign For Frisco ISD Board Place 5,
COMMUNITY IMPACT NEWSPAPER (Feb. 1, 2017), https://communityimpact.com/dallas-fort-
worth/city-county/2017/02/01/grace-wang-announces-campaign-frisco-isd-board-place-5/.

                                                 13
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 16 of 21 PageID #: 128



F.      Absent Judicial Intervention, The Current Discriminatory Electoral System Will
        Remain In Place.

        49.     FISD’s at-large voting system is a discriminatory means of facilitating elections for

the District’s trustee positions, and it must be changed. Although “at-large . . . districting schemes

are not per se unconstitutional . . . where the petitioner can demonstrate that ‘its members had less

opportunity than did other residents in the district to participate in the political processes and to

elect legislators of their choice,’. . . such districting schemes are constitutionally infirm.”6

        50.     Across the country and even in the Dallas metro area, school districts with at-large

election systems have recognized, either voluntarily or through judicial intervention, the inherent

representational flaws in their voting structures and have switched to alternative voting structures,

such as a single-member district system or cumulative voting system.

        51.     Under single-member district elections, board seats are tethered to specific

geographic areas of the school district. A single-member district system vests trustees with

responsibility for the interests of actual communities, ensuring that all parts of the District

participate in the Board’s decision-making process.

        52.     Alternatively, included in the Texas Education Code, the cumulative voting

structure enables each voter to cast a number of ballots, for any one or more candidates in the

manner of their choosing, equal to the number of positions to be filled at the election (Tex. Educ.

Code Ann. § 11.054 (b)-(c)). Through this structure, the minority population is granted access to

the electoral process, and the possibility of the dilution of their votes is diminished. Under

cumulative voting, each trustee is beholden to the community on the whole. It has the potential to

promote trustees from the more disadvantaged communities within the district.


        6
            Zimmer v. McKeithen, 485 F.2d 1297, 1304–05 (5th Cir. 1973) (internal citations
omitted).

                                                  14
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 17 of 21 PageID #: 129



        53.      Indeed, a “court could design an at-large election plan that awards seats on a

cumulative basis, or by some other method that would result in a plan that satisfies the Voting

Rights Act.”7

        54.      The FISD electoral system violates Section 2 of the Voting Rights Act and the

Fourteenth and Fifteenth Amendments of the Constitution, and unless the Court directs FISD to

design a single-member district structure or cumulative voting system that does not unlawfully

dilute the votes of Asian, Hispanic, and African American voters, the current discriminatory

system will persist.


                                                  V.

                                              CLAIMS

A.      Count 1: Declaratory Relief For Violations Of Section 2 Of The Voting Rights Act

        55.      The allegations set forth in paragraphs 1–52 above are hereby incorporated as if

fully set forth herein.

        56.      Section 2 of the Voting Rights Act prohibits any standard, practice or procedure

that results in the denial or abridgment of minority voting rights. Specifically, it forbids any

electoral system that denies African Americans, Hispanics, Asians, and other minority groups an

opportunity equal to that afforded to other members of the electorate to elect representatives of

their choice.

        57.      FISD’s at-large electoral system for electing its Board unconstitutionally dilutes the

voting strength of African Americans, Hispanics, Asians, and other minority voting populations

and is not equally open to participation by FISD’s voters of color. Further, the electoral system




        7
            Branch v. Smith, 538 U.S. 254, 309-10 (2003).

                                                  15
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 18 of 21 PageID #: 130



results in African Americans, Hispanics, Asians, and other minority populations having less

opportunity than other FISD voters to meaningfully participate in the electoral process and to elect

representatives of their choice.

        58.     The African American, Hispanic, Asian, and other communities of color in FISD

are sufficiently large, geographically compact, and constitute a politically unified group that votes

cohesively as a bloc, such that a properly-apportioned single-member electoral district can be

drawn in which minorities would constitute a majority of eligible voters.

        59.     FISD Board elections are characterized by racially-polarized voting in which the

predominately White voting bloc votes in a way that regularly defeats the candidates of choice of

African American, Hispanic, Asian, and communities of color and has a chilling and discouraging

impact on participation from voters of color. Thus, based on the totality of past and present

circumstances, the FISD electoral system impermissibly dilutes the minority vote and stymies that

community’s ability to participate fully in the election process.

        60.     Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that

the FISD electoral system violates Section 2 of the Voting Rights Act.

B.      Count 2: Declaratory Relief for Violations Of The Fourteenth And Fifteenth
        Amendments Of The Constitution

        61.     The allegations set forth in paragraphs 1–58 above are hereby incorporated as if

fully set forth herein.

        62.     FISD’s at-large districting voting system deprives African American, Hispanic,

Asian, and other voters of color equal protection of the law in violation of the Fourteenth and

Fifteenth Amendments of the Constitution.




                                                 16
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 19 of 21 PageID #: 131



        63.     The at-large system has been maintained for a discriminatory purpose and has the

effect of diluting, minimizing, and canceling out the voting strength of people of color in violation

of the Fourteenth and Fifteenth Amendments to the Constitution.

        64.     Accordingly, Mr. Kumar requests that the Court issue a declaratory judgment that

the FISD electoral system violates the Fourteenth and Fifteenth Amendments to the Constitution.

C.      Count 3: Injunctive Relief For Violations Of The Voting Rights Act And Fourteenth
        And Fifteenth Amendments Of The Constitution

        65.     The allegations set forth in paragraphs 1–62 above are hereby incorporated as if

fully set forth herein.

        66.     Unless enjoined, the FISD electoral system will remain in force and, therefore,

FISD will continue to violate Section 2 of the Voting Rights Act and the Fourteenth and Fifteenth

Amendments of the Constitution by administering, implementing, and conducting future elections

for Board members utilizing that unlawful system.

        67.     Without the Court’s intervention, the Board’s actions and the electoral system will

cause voters of color irreparable harm because the electoral system denies those voters the

opportunity to fully participate in the electoral process by diluting the strength of their vote, for

which there is no adequate remedy at law.

        68.     Accordingly, Mr. Kumar requests that the Court enter a permanent injunction

prohibiting Defendants from administering, implementing, and conducting future elections for the

FISD Board based on the at-large electoral system. Such relief is authorized by the Voting Rights

Act as well as principles of equity.

D.      Count 4: Request For Reward of Attorneys’ Fees and Costs.

        69.     The allegations set forth in paragraphs 1–66 above are hereby incorporated as if

fully set forth herein.


                                                 17
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 20 of 21 PageID #: 132



       70.     Because of FISD’s unlawful electoral system, Mr. Kumar has been required to

retain the undersigned counsel to present and prosecute the claims asserted herein.

       71.     This action is a suit to enforce the voting guarantees of the Voting Rights Act.

Pursuant to 52 U.S.C. § 10310(e) and 42 U.S.C. § 1988(b), Mr. Kumar is entitled to recover his

reasonable attorneys’ fees, reasonable expert fees, and other reasonable litigation expenses as part

of his costs for pursuing this lawsuit.

                                                VI.

                                    REQUESTS FOR RELIEF

       In light of the foregoing, Mr. Kumar respectfully requests that this Court enter judgment

in his favor and against all Defendants, providing for the following relief:

       (a)     A judicial declaration that the at-large method for electing members to the FISD

               Board violates Section 2 of the Voting Rights Act, and the Fourteenth and Fifteenth

               Amends to the United States Constitution;

       (b)     A permanent injunction prohibiting FISD, its Trustees, agents, and all persons

               acting in concert with any of them, from administering, implementing, or

               conducting any future elections for the Board under an at-large electoral system;

       (c)     An order directing FISD to devise an election plan and an implementation

               schedule that remedies the violations of Section 2 of the Voting Rights Act

               and U.S. Const. amend. XIV and XV. If FISD fails to formulate such a

               plan, the Court should order into effect a new election plan of its own,

               designed to remedy the violations of Section 2 and U.S. Const. amend. XIV

               and XV, and order elections to be held pursuant to that plan as promptly as

               possible;



                                                 18
Case 4:19-cv-00284-ALM Document 23 Filed 08/22/19 Page 21 of 21 PageID #: 133



      (d)   An order that all future elections for the FISD Board comply with Section

            2 of the Voting Rights Act and U.S. Const. amend. XIV and XV;

      (e)   An award of reasonable attorneys’ fees, reasonable expert fees, and other

            reasonable litigation expenses pursuant to 52 U.S.C. § 10301(e) and 42

            U.S.C. § 1988(b), and any other applicable statute;

      (f)   An award of costs of Court; and

      (g)   Any other relief, at law or in equity, to which Mr. Kumar is entitled and

            which this Court deems just and proper.



DATED: August 22, 2019                    Respectfully submitted,



                                          BREWER STOREFRONT, PLLC



                                          By: /s/ William A. Brewer III
                                             William A. Brewer III
                                             State Bar No. 02967035
                                             wab@brewerattorneys.com
                                             Michael J. Collins
                                             State Bar No. 00785493
                                             mjc@brewerattorneys.com
                                             Dallas Z. Flick
                                             State Bar No. 24104675
                                             dff@brewerattorneys.com
                                             1717 Main Street
                                             Suite 5900
                                             Dallas, Texas 75201
                                             Telephone: (214) 653-4000
                                             Facsimile: (214) 653-1015

                                               ATTORNEYS FOR PLAINTIFF




                                              19
